Mr. Chief Justice Siiepaed
delivered the opinion of the Court:
This is an application for appeal by the Universal Motor Company from an interlocutory decision of the Commissioner of Patents.
The litigation in the Patent Office is between the applicant for, and the opposer of, the registration of a trademark.
Appeals .from interlocutory orders of the supreme court of the District of Columbia may, by special provision of sec. 7 of the act organizing this court, be allowed from interlocutory orders; but no such provision is to be found in sec. 9, which confers appellate jurisdiction over the Patent Commissioner. Only final decisions of the Commissioner of Patents in certain cases can be appealed.
Failing the power to grant an appeal, the applicant prays for a writ of certiorari. The grant of a writ of certiorariis the function of a court of original jurisdiction, when its purpose is to obtain review of a final order of an inferior tribunal acting in a judicial capacity in a particular case. And in such cases, when allowable at all, there must be no other remedy. Digge v. Hitchcock, 229 U. S. 162, 171, 57 L. ed. 1135, 1137, 33 Sup. Ct. Rep. 639.
This court has only appellate jurisdiction in such cases. The petition is dismissed. Dismissed.